Citation Nr: 0330933	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  96-38 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for depression, to 
include service connection as secondary to fibromyalgia.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for a disability 
manifested by headaches, secondary to fibromyalgia.

5.  Entitlement to irritable bowel syndrome, secondary to 
fibromyalgia.

6.  Entitlement to an increased rating from an initial grant 
of service connection for bursitis of the left hip, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation from an initial 
grant of service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 1999, the Board remanded this 
case in order to obtain additional evidence.  The case is 
again before the Board for appellate consideration.

A personal hearing was held before the undersigned, sitting 
at the Board in Washington, D.C., in February 1999.


REMAND

In its remand decision of May 1999, the Board noted, in 
pertinent part, that the veteran had not been afforded 
examination by VA since 1992.  The Board had requested that 
she be admitted to a VA medical center for observation and 
evaluation to determine all current pathologies and 
appropriate diagnoses therefor.  She thereafter indicated to 
VA that she would be unable to participate in any 
hospitalization as requested by the Board, due to 
psychiatric reasons; letters from private physicians on 
behalf of her position, detailing the reasons behind her 
unwillingness to be hospitalized at a VA facility, were 
thereafter submitted.  In an informal hearing presentation 
submitted in March 2003, her accredited representative 
acknowledged the provisions of 38 C.F.R. § 3.655(a) with 
regard to the adverse implications arising from a failure to 
report for a scheduled VA examination without demonstrated 
good cause.  Her representative contends, however, that such 
good cause has been shown, and notes that the veteran did 
not state that she would never appear for a VA examination, 
but only that she would be unable to participate in a period 
of observation and evaluation.  The Board agrees that good 
cause has been shown, and that another attempt should be 
made to accord the veteran the appropriate examinations, 
this time on an outpatient basis.  The Board also finds that 
the development requested herein, if completed, is 
comparable to that requested in its May 1999 remand, and 
that there is no violation of Stegall v. West 11 Vet. 
App. 268 (1998).

This case is accordingly REMANDED for the following:

1.  The veteran should be scheduled for 
VA examination to determine current 
pathologies and appropriate diagnoses 
for same.  She should be evaluated by 
specialists in, as appropriate, 
rhinology, orthopedics, neurology, 
gastrointestinal medicine, rheumatology, 
psychiatry and psychology to determine 
the nature, etiology, and extent of all 
current complaints and pathology, if 
any, or her depression, other 
psychiatric disorders, headaches, 
irritable bowel syndrome, fibromyalgia, 
sinusitis, left hip bursitis, and 
duodenal ulcer.

All indicated diagnostic and laboratory 
tests, studies, and examinations should 
be accomplished and all clinical 
findings should be reported in detail.  
With regard to each examination, the 
examiner is requested, in addition to 
the findings and opinions sought above, 
to summarize the relevant history, 
including relevant treatment and prior 
diagnoses, as well as all current 
objective findings and subjective 
complaints, and describe in detail the 
reasons for all medical conclusions.  
All findings, and the reasons therefor, 
are to be set forth in a clear, logical, 
and legible manner on each examination 
report.

The claims file and a copy of this 
remand must be reviewed by the examining 
specialists and such review must be 
indicated in each final report.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiners should 
express their opinions concerning the 
questions below.  If the information or 
opinions sought cannot be determined or 
is not ascertainable, the examiners 
should so state and explain why the 
question posed cannot be answered.

2.  The veteran should be examined by 
the appropriate specialist(s) with 
regard to fibromyalgia.  The examiner(s) 
specifically should determine:

(a) whether fibromyalgia is 
currently manifested; and, if so, then
(b) the etiology, date of onset, 
and severity of any currently manifested 
fibromyalgia; and
	(c) if a diagnosis of fibromyalgia 
is made, the examiner(s) should express 
an opinion as to whether it is as likely 
as not that the veteran's complaints of 
headaches, depression, and/or irritable 
bowel syndrome are symptoms of her 
fibromyalgia, are separate disorders 
caused by her fibromyalgia, or are 
unrelated thereto.
	(d) whether it is otherwise 
causally or etiologically related to 
military service or to some other cause 
or causes.

3.  The veteran should examined by the 
appropriate specialist with regard to 
sinusitis.  The examiner should 
specifically determine:

(a) whether from sinusitis is 
currently manifested;and, if so, then
(b) the etiology, date of onset, 
and severity of any currently manifested 
sinusitis.
	(d) whether it is otherwise 
causally or etiologically related to 
military service or to some other cause 
or causes.

4.  The veteran should be examined by 
the appropriate specialist(s) with 
regard to depression.  The examiner(s) 
should specifically determine:

	(a) the etiology, onset date, 
nature, and extent of any acquired 
psychiatric disorder found, as 
determined following review of the 
entire claims folder, including service 
personnel records;
	(b) whether the etiology of any 
psychiatric disorder(s) is/are 
attributable to, or related to, any 
disease or incident incurred prior to, 
during, or subsequent to the veteran's 
active service, or to a combination of 
such causes or to some other cause or 
causes;
	(c) if multiple disorders are 
present, whether it is at least as 
likely as not that they are proximately 
due to service or to a service-connected 
disability;
	(d) if a psychiatric disorder is 
etiologically or causally connected to 
service or to a service-connected 
disability, the historical degree of 
impairment resulting from service or to 
a service-connected disability, as 
opposed to that due to other psychiatric 
disorders, personality defects, and/or 
nonservice-connected physical 
disabilities; and
	(e) for any psychiatric disorder 
that is to found to have pre-existed the 
veteran's active service, the historical 
degree of permanent increased 
impairment, if any, determined to be 
caused by service or to a service-
connected disability.

5.  The veteran should examined by the 
appropriate specialist with regard to 
left hip bursitis.  The examiner should 
specifically ascertain the nature and 
severity of all impairment resulting 
from this disability.

6.  The veteran should be examined by 
the appropriate specialist with regard 
to duodenal ulcer.  The examiner should 
specifically ascertain the nature and 
severity of all impairment resulting 
from this disability.

7.  Following completion of the above 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports, which should 
include all test reports, special 
studies or fully detailed descriptions 
of all pathology or adequate responses 
to the specific opinions requested; if 
they are found deficient, they must be 
returned to the appropriate examiner(s) 
for corrective action.

8.  After completion of the above, the 
RO should review the veteran's claims on 
appeal, and determine whether any or all 
of those claims can now be granted.  
With regard to the veteran's claims for 
increased ratings for left hip bursitis 
and duodenal ulcer, the RO should 
determine if "staged ratings can be 
assigned in view of their status as 
appeals from initial grants of service 
connection.  

If the decision remains in any manner 
adverse to the veteran, she and her 
representative should be provided with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional evidence.  
No inference as to the ultimate disposition of the claims on 
appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




